DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed December 21, 2020 wherein claims 1-3, 5-7, 9, 11-13, 16, 19, 26-28, 32 and 34 were amended and claim 18 was canceled.
Claims 1-17 and 19-35 are pending and have been examined.

Claim Rejections - 35 USC § 112
In view of the claim amendments, the previous Section 112(b) rejections to the pending claims are withdrawn as moot.

Double Patenting
Claims 1-3 and 19-35 remain rejected on the ground of nonstatuory double patenting as set forth in the previous office action.  The response filed December 21, 2020 stated that a terminal disclaimer was filed to overcome the nonstatutory double patenting rejection.  However, a terminal disclaimer was not received.  Please see the attached interview summary wherein, during a telephone interview of February 12, 2021, Applicant’s attorney, Mr. Stevens, requested that a final office action be mailed in order to give applicant the time needed to file a terminal disclaimer reflecting current ownership.  
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding Applicant’s response of December 21, 2020 concerning claim interpretation under 35 U.S.C. 112(f) (middle of page 11), Applicant states that claims 1, 8, 32 and 33 should be interpreted “based on the full range of structures disclosed in the specification,” indicating that the structure identified in the previous office action was somehow incomplete or less than the full range of structures disclosed in the application.  However, Applicant’s response fails to identify any additional disclosure in the application supporting such argument. Therefore, the claim interpretation remains as set forth in the previous office action.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748